MORGAN, J.
This is an appeal from a judgment of conviction in the district court of the eighth judicial district in and for Kootenai county, of a violation of ordinance No. 78 of the village of Post Falls, providing for the licensing and regulation of the business or occupation of conducting, within that village, horseraces or any contest of speed or endurance of man or beast for hire or profit, or for which an admission fee is charged, and making a violation thereof a misdemeanor, and form an order denying appellant’s motion for a new trial. This is a companion case to that of State v. Bird, ante, p. 47, 156 Pac. 1140.
. Upon the authority of said case of State v. Bird, the judgment of conviction in this ease is affirmed. Costs are awarded to respondent.
Sullivan, C. J., and Budge, J., concur.